Per Curiam : This was an indictment containing twenty counts. The verdict was: “We, the jury, find the defendant guilty on ten counts,” on which the court rendered consecutive judgments. This was error. The verdict should have specified the counts on which they found the defendant guilty. The People ex rel. v. Whitson, 74 Ill. -. It was impossible to know, from the verdict, on which counts the jury found defendant guilty, and on which he was acquitted. Judgment reversed and cause remanded. Judgment reversed.